           Case 1:20-cr-00147-VSB Document 22 Filed 07/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                              7/31/2020
UNITED STATES OF AMERICA,                                 :
                                                          :
                                                          :
                      -against-                           :               20-CR-147 (VSB)
                                                          :
MIGUEL ANTONIO DE LA CRUZ                                 :                    ORDER
RODRIGUEZ, et. al.,                                       :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On July 23, 2020, the Government informed the Court that any further laboratory testing

of the substance Defendants sold to a confidential information would not be for the purposes of

revisiting whether the substance contained fentanyl. Prior testing conclusively confirmed that

the substance did not contain fentanyl or any other controlled substance (Doc. 21.) Accordingly,

it is hereby:

        ORDERED that the Government notify the Court how it intends to proceed in light of the

fact that the substance Defendants sold does not contain fentanyl or any controlled substance by

August 7, 2020.



SO ORDERED.

Dated: July 31, 2020
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
